Exhibit 10.3 Summary of Compensation Arrangements With Named Executive Officers On October 29, 2014, the Executive Compensation Committee of J.B. Hunt Transport Services, Inc. (the “Company”) recommended and independent members of the Board of Directors approved the following base salaries. All base salaries were effective immediately. The Executive Compensation Committee of the Company approved the following other compensation amounts (effective January 1, 2015), excluding awards which may be made under our Management Incentive Plan, as indicated: Named Executive Officer Base Salary Bonus All Other Compensation John N. Roberts, III President and CEO (3), (4) David Mee EVP, Finance/Administration and CFO (3), (4) Kirk Thompson Chairman of the Board (3), (4) Terry Matthews EVP, President of Intermodal (3), (4) Shelley Simpson EVP, President of ICS and Truckload and CMO (3), (4) The Company has a performance-based bonus program that is related to the Company’s earnings per share (EPS) for calendar year 2015. According to the 2015 EPS bonus plan, each of the Company’s named executive officers may earn a bonus ranging from zero to 170% of their annual base salary. Based on the Company’s current expectations for 2015 EPS, each named executive officer can be projected to earn a bonus equal to between zero and 30% of their base salary. Kirk Thompson, as Chairman of the Board, is not eligible to participate in the 2015 EPS bonus plan. The Company will reimburse each named executive officer up to $10,000 for actual expenses incurred for legal, tax and estate plan preparation services. The Company has a 401(k) retirement plan that includes matching contributions on behalf of each of the named executive officers. The plan is expected to pay each named executive officer approximately $6,000 during 2015.
